MEMORANDUM **
Petitioner Adven John, a native and citizen of Pakistan, contends that the BIA abused its discretion when it denied his motion to reopen his removal proceedings because of changed country conditions, and for adjustment of status due to his marriage to a United States citizen. We disagree.
John’s motion to reopen would be timely only if he met the “changed country conditions” exception to the applicable limitations period. However, John failed to present evidence that would compel a reasonable factfinder to conclude that although he “previously did not have a legitimate claim for asylum[, he] now has a well-founded fear of future persecution.” Malty v. Ashcroft, 381 F.3d 942, 945-46 (9th Cir.2004).
Because John’s motion to reopen was not timely filed, the Board’s decision not to reopen proceedings to allow John to seek adjustment of status was also within its *597discretion. See In re Velarde-Pacheco, 23 I. & N. Dec. 253, 256, 2002 WL 393173 (B.I.A.2002).
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.